FILED
                              UNITED STATES DISTRICT COURT
                                                                                             JUN- 5 2012
                              FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptc,
                                                                                    Courts for the District ot Columbra


OwenOdman,                                     )
                                               )
       Petitioner,                             )
                                               )
       V.                                      )
                                               )
                                                       Civil Action No.
                                                                               12 0899
Eric Holder, Attorney General,                 )
                                               )
       Respondent.                             )


                                    MEMORANDUM OPINION

        This matter, brought prose, is before the Court on its initial review of the petition for a

writ of mandamus and application for leave to proceed in forma pauperis. Upon review of the

petition, the Court finds that petitioner has failed to state a claim for such extraordinary relief. It

therefore will grant the in forma pauperis application and dismiss the petition pursuant to 28

U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a determination that the

complaint, among other grounds, fails to state a claim upon which relief can be granted).

        The extraordinary remedy of a writ of mandamus is available to compel an "officer or

employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28

U.S.C. § 1361. The petitioner bears a heavy burden of showing that his right to a writ of

mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)

(citation omitted). Mandamus relief is not available when an adequate remedy exists to address

the underlying claim.

       Petitioner, a prisoner at the Federal Correctional Institution in Jesup, Georgia, seeks an

order to compel the United States Attorney General to comply with Brady v. Maryland, 373 U.S.

83 ( 1963 ), Pet. at 1, by "directing ... the United Sates Attorney's Office for the Western District



                                                                                                                          3
of North Carolina to provide the Petitioner with [certain information]." !d. at 3-4. Petitioner is

not entitled to mandamus relief for two reasons. First, the Freedom oflnformation Act, 5 U.S.C.

§ 552, is the proper vehicle for obtaining records from United States agencies. Second, to the

extent that petitioner is claiming that the United States withheld exculpatory evidence in

violation of Brady, he has an adequate remedy under 28 U.S.C. § 2255 to move the sentencing

court to vacate his conviction. A separate Order of dismissal accompanies this Memorandum

Opinion.




             ;) 4-/-                          United States District Judge
Date: May_£--_/_, 2012




                                                 2